Citation Nr: 1000211	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for iritis.

2.  Entitlement to service connection for a back condition, 
to include as secondary to his service-connected ankle 
disabilities.
	
(The issue of entitlement to payment or reimbursement of non-
VA medical expenses is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  
			
The Board notes that additional medical evidence was 
submitted after the statement of the case, and no waiver from 
the Veteran was received.  However, these records, consisting 
of records received from the Social Security Administration, 
make no mention of iritis and contain no medical evidence of 
any kind pertaining to the Veteran's eyes, the issue 
addressed in the decision below.  As such, the records are in 
no way pertinent or relevant to the claim adjudicated.  A 
waiver for this evidence is not necessary, nor is the initial 
consideration of this evidence by the RO.

The issue of entitlement to a back condition is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed September 1976 rating decision denied 
service connection for iritis.
	
2.  The evidence received subsequent to the September 1976 
rating decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's September 1976 rating decision that denied 
service connection for iritis is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).
	
2. New and material evidence has not been received to reopen 
the Veteran's claim for service connection for iritis.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In a September 1976 rating decision, the Veteran was denied 
service connection for iritis, and he was advised of his 
appellate rights.  The Veteran did not appeal this decision 
and it became final.  In January 2007 the Veteran filed a 
claim to reopen his previously denied claim for service 
connection for iritis.  For claims such as this received on 
or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim.  "Material" evidence is 
evidence which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
	
In this case, medical records have been added to the record 
since the September 1976 denial, including private medical 
records and VA records.  This evidence is new because it has 
not previously been submitted.

However, the evidence does not raise a reasonable possibility 
of substantiating the claim.  The Veteran's claim was denied 
in September 1976 because there was no current diagnosis or 
iritis.  A review of the medical evidence reveals there is 
still no current diagnosis of this condition.  For example, 
VA opthamological and optometric evaluations were conducted 
in December 2006, October 2006, March 2006, February 2006, 
June 2004, March 2004, March 2003, March 2002, and March 2001 
and iritis was not found on any examination.  To the 
contrary, a number of these evaluations, including those of 
October 2006, March 2004, March 2003, March 2002, and March 
2001 specifically found the Veteran's irises were normal.  In 
addition, a private medical report of February 2007 contains 
no findings of iritis.  While the Veteran does manifest other 
eye problems, including those related to his diabetes, he 
does not have iritis.  Where the medical evidence establishes 
that a Veteran does not currently have a disorder for which 
service connection is sought, service connection for that 
disorder is not authorized under the statues governing 
Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).    

The Board is cognizant that the Veteran contends he has this 
condition.  However, as a lay person, he is not competent to 
offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In short, the evidence received since the September 1976 
rating decision does not raise a reasonable possibility of 
substantiating the claim.  None of the new evidence received 
shows a diagnosis of iritis.  For all of these reasons, the 
Veteran's request to reopen his claim is denied.




Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
January 2007 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter also provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

The Board additionally calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the Veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, the January 2007 
letter from the RO sets forth the elements of a service 
connection claim and includes the complete standard for new 
and material evidence for a claim filed on or after August 
29, 2001, which applies to the Veteran's case.  This letter 
also provides notice of what evidence would be necessary to 
reopen the Veteran's claim based on the previous denial.  For 
all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  A VA medical opinion is unnecessary in this 
case.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for right ear hearing loss, and 
the appeal is denied.



REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his back 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current diagnosis pertaining to his 
back.  For example, an August 2006 CT of the lumbar spine 
revealed lateral herniation of the nucleus pulposis at L3, 
L4, and L4-L5 on the left side, and calcification of the 
annulus at L5 S1 impinging on the neural foramen on the left 
side.  As for the in-service incurrence of this condition, in 
a service treatment record from April 1974 the Veteran 
complained of lumbar pain and was diagnosed with a 
lumbosacral strain.  The Veteran has never been afforded a VA 
examination for his claim.  An examination is needed to 
determine whether his current condition may be related to the 
injury documented in his service treatment records.  The 
Board notes that on remand, the examiner should address the 
possibility of intercurrent causes of the Veteran's back 
symptoms.  For example, a July 1991 document indicates back 
injuries of 1976, May 2, 1977, November 6, 1989, and November 
14, 1989.  A January 1992 treatment record similarly 
documented the work-related accident of November 1989.  A 
March 2008 psychological report makes mention of another 
industrial accident that occurred at a Winn Dixie grocery 
store on February 10, 2008.

Moreover, in a February 2007 VA Form 21-4138 the Veteran 
alleged his current back condition is secondary to his 
service-connected ankle disability.  In order to prevail on 
the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  As the Veteran holds 
a current diagnosis pertaining to his back and the file shows 
he is service-connected for residuals of both a right and 
left ankle strain, an opinion in this regard should also be 
obtained.

In this vein, the Veteran has not been advised of what is 
required to establish secondary service connection.  The 
Veteran was sent a notice letter in January 2007, but it does 
not make mention of secondary service connection.  Proper 
VCAA notice should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current back condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the service treatment record 
of April 1974, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed back 
condition had its onset during service or 
is in any other way causally related to 
his active service or to any of his 
service-connected disabilities.
	
In rendering the opinion, the examiner 
should address the possible intercurrent 
causes of the Veteran's back condition.  
For example, a July 1991 document 
indicates back injuries of 1976, May 2, 
1977, November 6, 1989, and November 14, 
1989.  A January 1992 treatment record 
similarly documented the work-related 
accident of November 1989.  A March 2008 
psychological report makes mention of 
another industrial accident that occurred 
at a Winn Dixie grocery store on February 
10, 2008.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

2.	 Send the Veteran VCAA notice under 38 
U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
secondary service connection claim.

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


